Citation Nr: 9907993	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision, below.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is diagnosed as having chronic obstructive 
pulmonary disease and emphysema due to smoking tobacco.  

3.  There is no objective evidence that the veteran smoked 
tobacco during active military service.  

4.  Even accepting the veteran's claim that he smoked during 
service, there is no nexus between the alleged nicotine use 
during service and present respiratory disorders.

5.  Absent findings of a well-grounded claim, VA is not 
required to obtain the opinion of an independent medical 
expert. 


CONCLUSION OF LAW

The veteran's claim for service connection for a lung 
disorder resulting from nicotine dependence incurred in 
service is not well-grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303(a), 3.310(a) (1998); 
VAOPGCPREC 19-97; VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records were negative for the 
report, complaint, diagnosis, or treatment of any lung 
disorder.  The July 1944 enlistment examination was 
significant only for a left deviated septum and bilateral pes 
planus.  In August 1944, the veteran was treated for an 
alveolar abscess of the left mandible.  The May 1946 
separation examination included chest X-rays, which were 
normal.  There was no finding of abnormality of the 
respiratory system.  There are no indications in the record 
that the veteran smoked during service.

On the January 1998 application for compensation, the  
veteran indicated that he was treated for a lung condition in 
August and September 1944 during boot camp.   

The veteran submitted medical records from Richard K. Reiner, 
M.D., dated from August 1979 to January 1998.  According to 
these records, the veteran was diagnosed as having chronic 
obstructive pulmonary disease (COPD) as early as March 1992, 
as well emphysema in June 1997.  Dr. Reiner's notes indicated 
that both disorders were considered secondary to smoking.  
From as early as 1981, the records showed difficulties with 
recurrent bronchitis, upper respiratory infections, and 
pneumonia.  Notes dated in January 1981 showed that the 
veteran was a smoker.  The veteran was frequently counseled 
to stop smoking.  He was still smoking up to three packs per 
day as of November 1997.  In various notations, the veteran 
indicated that he began smoking at least 50 years earlier.

During an unrelated hospitalization in August 1995, the 
veteran reported smoking a pack and a half of cigarettes per 
day for at least 50 years.  

In November 1997, the veteran was hospitalized at Methodist 
Hospitals of Dallas.  He reported smoking one to one and one-
half packs of cigarettes per day for 35 years.  He also 
reported a history of asthma, emphysema, and bronchitis.  The 
diagnosis at admission was likely COPD exacerbation secondary 
to upper respiratory infection and bronchitis and tobacco 
dependency.  Notes dated after admission show a diagnosis of 
Wellbutrin for smoking cessation.  During a consultation, the 
veteran reported smoking a pack or more a day since age 20.       

In his August 1998 substantive appeal, the veteran explained 
that he started smoking in the navy to keep awake on watch.  
He stated that his present condition was related directly to 
this.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).   

In addition, a disability may be service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  

The veteran has claimed that his current respiratory 
disorders are due to nicotine dependence in service.  During 
the pendency of his appeal, 38 U.S.C. § 1103 was modified to 
not preclude the establishment of service connection based 
upon a finding that a disease or injury, attributable to the 
use of tobacco use by the veteran during his active service, 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period as set forth in 38 U.S.C.A. 
§§ 1112 or 1116.  See Internal Revenue Service Restructuring 
and Reform Act of 1998 (IRS Reform Act), Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103).  The new section 1103 applies only to claims filed 
after June 9, 1998 and does not affect the veteran's claim on 
appeal.  As such, the Board will review the claim under the 
applicable statues, laws and regulations in effect at the 
time he filed his claim.

A precedential opinion by the VA General Counsel, that is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
dated in January 1993 clarified when entitlement to benefits 
may be awarded based upon inservice tobacco use.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This opinion determined that 
direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service. Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. Id.  
(Explanation of VAOPGCPREC 2-93 dated January 1993).

In this regard, as noted above, service medical records are 
entirely negative for any reference to respiratory problems 
in service.  The initial evidence of respiratory impairment 
is approximately 48 years after the veteran's separation from 
service. On review of the appellant's testimony and medical 
evidence associated with the file, the Board finds that the 
veteran continued to smoke for decades after his separation 
from service and there is no medical evidence to show that 
his respiratory disease resulted from the use of tobacco 
during service. Accordingly, service connection on a direct 
basis, is not warranted in this case.

Regarding the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued in 
May 1997 to clarify when service connection may be granted 
for tobacco-related disability on the basis that such 
disability is secondary to nicotine dependence that arose 
from a veteran's tobacco use during service. VAOPGCPREC 19- 
97 (O.C.G. Prec. 19-97).  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
that arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (O.C.G. 
Prec. 19-97).

Here, while the veteran reported smoking at least one pack of 
cigarettes a day, and has alleged that he began smoking in 
service, there is no medical evidence of a nexus between 
claimed inservice nicotine dependence and respiratory 
disease.  He has not presented any medical evidence linking 
his present lung pathology to less than two years of smoking 
during service, and his lay assertions in this regard are not 
considered competent medical evidence.  (See Espiritu)  It is 
pertinent to note that the medical evidence shows that, as of 
approximately 1995, the veteran had smoked approximately one 
pack of cigarettes a day for five decades.  Since he was 
discharged from service in 1946 and since he was on active 
duty for only two years, the vast majority of his smoking 
must have occurred after service.  He has not presented a 
well-grounded claim.

While the veteran has request an opinion by an independent 
medical expert, inasmuch as the claim is not well-grounded, 
the VA has no further duty to assist the veteran in 
developing his claim.


ORDER

Entitlement to service connection for a lung disorder is 
denied.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that he had hearing loss and 
tinnitus as a result of noise exposure in service.  
Specifically, in his August 1998 substantive appeal, the 
veteran explained that his duty in navy as a gunner's mate 
exposed him to noise, which caused the hearing loss and 
tinnitus.  In support of this assertion, he submitted a 
service record indicating that he was transferred in December 
1944 for duty in an armed guard crew.  The claims folder does 
not contain any of the veteran's other service personnel 
records.  Prior to service, the record reveals that he worked 
as a farmer.  

With respect to this claim, the veteran submitted records 
from Mid-Nebraska Ear, Nose, and Throat Associates, 
consisting in pertinent part of reports of audiometric 
testing performed in February 1986 and July 1995.  The 
numeric values of the pure tone threshold levels were not 
records.  Visual inspection of the reports reveals hearing 
loss possibly sufficient to constitute hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  There is 
no VA audiological examination of record.  

The Board also notes that the records from Mid-Nebraska Ear, 
Nose, and Throat Associates show that the veteran had 
problems with fluid in the ears and had a right tube placed 
in the right ear in February 1986.  Records from Dr. Reiner 
reveal a diagnosis of right otitis media.  

Based on the current evidence of record, the Board finds that 
additional information is required to fairly adjudicate the 
veteran's claim.  Accordingly, the case is REMANDED to the RO 
for the following action: 

1.  The RO should attempt to obtain the 
veteran's service personnel records.  Any 
records received should be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
audiological examination for evaluation 
of the claimed hearing loss and tinnitus.  
All indicated tests and studies deemed 
necessary by the examiner should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should obtain a complete occupational 
history of the veteran.  The examination 
report should include the examiner's 
assessment of the claimed tinnitus.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
the veteran's hearing loss and tinnitus, 
if present, are the result of noise 
exposure in active military service.  
Prior to the examination, the RO must 
inform the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.      

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

